USCA4 Appeal: 22-1805      Doc: 14         Filed: 12/13/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1805


        In re: KENNETH KENNEDY SHANNON, a/k/a James Smith, a/k/a Kevin
        Sanders,

                            Petitioner.



                                  On Petition for Writ of Mandamus.
                             (2:13-cr-00977-DCN-8; 2:19-cv-02888-DCN)


        Submitted: December 1, 2022                                 Decided: December 13, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Petition denied by unpublished per curiam opinion.


        Kenneth Kennedy Shannon, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1805         Doc: 14       Filed: 12/13/2022     Pg: 2 of 2




        PER CURIAM:

               Kenneth Kennedy Shannon petitions for a writ of mandamus, alleging that the

        district court has unduly delayed acting on his 28 U.S.C. § 2255 motion. He seeks an order

        from this court directing the district court to act. Our review of the district court’s docket

        reveals that the district court has denied relief on Shannon’s § 2255 motion. United

        States v. Shannon, No. 2:13-cr-00977-DCN-8 (D.S.C. Oct. 27, 2022).              Accordingly,

        because the district court has recently decided Shannon’s case, we deny the mandamus

        petition as moot. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                PETITION DENIED




                                                      2